Murdock,
dissenting: The period within which a claim for refund or credit may be effectively filed begins with the time the tax was paid. The findings of fact do not disclose when any tax was paid. Consequently, I can not determine whether the election was timely filed on July 27,1928. But assuming that it was timely filed, section 702 (a) of the Revenue Act of 1928 deals only with the computation of gain or loss and has nothing whatever to do with the basis for depletion and depreciation. Some of the properties upon which depletion and depreciation are being claimed in this case were not sold and section 702 (a) can have no bearing upon the issue raised in connection with those properties.
The Board is not justified in reversing the Commissioner’s dis-allowance of the salary deduction for 1924 on the facts found.
GoodRioh agrees with this dissent.